Dewey, J.
No exception lies to the ruling of a judge upon a matter simply discretionary. Had the ruling in this case been of this character, it would not be open to review upon this bill of exceptions. But the court in the present instance have ruled as a matter of law, that, upon the facts offered in evidence, and conceding them to be true, they did not establish a case to which the provisions of St. 1864, c. 216, ought to be applied. This abstract proposition, we think, was not correct. Such evidence certainly was not conclusive, and a broad field for discretion is open to the presiding judge upon all the surrounding circumstances and facts bearing upon the particular case. But in the absence of any sucn other facts unfavorable to the petitioner, we think the evidence offered in the present case might be deemed sufficient to authorize the granting of the petition, and it would be competent for the court to grant it.

Exceptions sustained.